DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
This office action is in response to Applicant’s communication of June 10, 2021.  Applicant’s arguments have been considered.

Priority:  08/26/2016
Status of Claims:  Claims 1 – 8, and 11 – 15.  Claims 1, 3, 4, 6, 7, 11, 13 and 14 have been AMENDED.  Claims 9, 10, 16 and 17 have been CANCELLED.
Status of Office Action:  FINAL

Claim Rejections - 35 USC § 101 
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim 11 is directed to an abstract idea, Certain Methods of Organizing Human Activity.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.

The judicial exception is not integrated into a practical application.  In particular, the claim only recites additional elements such as a device, processors and memories to perform operations.  The generic computer components are recited at a high-level of generality (performing generic computer functions) such that it amounts to no more than mere instruction to apply the exception using generic computer components.  Specification paragraphs 17, 22, 161 and 171 additionally reference general purpose computing systems and environments, with the recitation of the computer limitations amounting to mere instructions to implement the abstract idea on a computer.  Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.
Next the claim as a whole is analyzed to determine whether any element, or combination of elements, is sufficient to ensure the claim amounts to significantly more than an abstract idea.  Claim 11 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements to perform operations amount to no 
Claims 12 – 15 are dependent from Claim 11, and do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Claims 12 – 15 also do not identify improvement to computer technology or computer functionality MPEP 2106.05(a), a particular machine MPEP 2106.05(b), or a particular transformation MPEP 2106.05(c). Given the above reasons, generic computing components associated with guiding credit improvement with inputting a first sample into a model, obtaining a score, comprising, replacing, inputting, obtaining, determining, and sending a guide to a user is not an inventive concept.
Independent process Claim 1 and independent process Claim 4 are directed to an abstract idea as the Federal Circuit has held that an extended claim by claim analysis is not necessary where multiple claims are “substantially similar and linked to the same abstract idea.”  In this case, Claims 1 and 4 are substantially similar to system Claim 11. 
Claims 2, 3 and 5 – 8, dependent from Claims 1 and 4, do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Claims 2, 3 and 5 – 8 also do not identify improvement to computer technology or computer functionality MPEP 2106.05(a), a particular machine MPEP 2106.05(b), or a particular transformation MPEP 2106.05(c). Given the above reasons, generic computing components associated with guiding credit improvement with inputting a first sample into a model, obtaining a score, comprising, replacing, inputting, obtaining, determining, and sending a guide to a user is not an inventive concept.

The Examiner notes that method Claims 1 and 4, and Claims dependent from Claims 1 and 4, may additionally be subject to a rejection under 35 U.S.C. 101 regarding the absence of adequate identification of computer implementation.

Response to Arguments
Applicant’s arguments filed June 10, 2021, have been fully considered and found not persuasive in-part.
The Amendments to the claims have been entered.
Applicant has amended independent Claims 1, 4 and 11 to overcome the 35 U.S.C. 101 rejection previously made.  Applicant’s arguments and contention that the claims are not directed to an abstract idea, however, is unpersuasive.  Neither the claims nor the specification identifies elements beyond generic computer components performing generic computer functions.  Additionally, guiding credit improvement, scoring and sending a guide to a user remains business related, and the 2019 Patent Eligibility Guidance includes identification of commercial or legal interactions and business relations within identification of Certain Methods of Organizing Human Activity, as an abstract idea.
Applicant’s suggestion asserting an improvement to the functioning of the computing system, is unpersuasive.  While association to a claimed technology may limit an abstract idea to a particular field, a general linking of an abstract idea to a claimed technology does not demonstrate patent eligibility.  Additionally, the instant claims provide generically computer-implemented operations to a business field, with the focus of the instant claims not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools.

Applicant’s arguments regarding the amended claims and 35 U.S.C. 103 are found persuasive and the 35 U.S.C. 103 rejection has been withdrawn.

Non-Obvious Subject Matter over prior art of Record (USC 103)
Based on the closest prior art of record claim 11 is non-obvious under USC 103 over prior art of record (see paper number 20210304 & PTO 892), particularly, the limitation(s) – regarding: a device comprising one or more processors and one or more non-transitory computer-readable memories coupled to the one or more processors and configured with instructions executable by the one or more processors to cause the device to perform operations comprising training a credit evaluation model by machine learning, inputting a first sample into the credit evaluation model to obtain a first credit score, wherein the first sample comprises a plurality of variables, and the variables comprise behavioral variables corresponding to user behaviors, for each of the variables in the first sample, replacing a value of the variable with a threshold corresponding to the variable to obtain a second sample, inputting the second samples into the credit evaluation model, respectively, to obtain a second credit score set comprising a plurality of second credit scores, determining from the plurality of variables a key variable having the highest impact on the first credit score based on a difference between the first credit score and each of the second credit scores in the second credit score 

Conclusion
Art cited but not relied upon pertinent to application disclosure includes Rohn et al., U.S. 9,569,797 generally identifying sample input to a model, and identification of scoring relative to variable; Falkenborg et al., U.S. 2013/0151388 generally identifying key variables and events subject to modeling; Zhang et al., U.S. 8,515,862 generally identifying model validation and credit risks; Stibel et al., U.S. 2014/0279394 generally identifying component scoring relative to credit; and Crawford et al., U.S. 8,078,524 generally identifying credit scores and operations affecting scores. 
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin Brindley, whose telephone number is (571) 272-7335.  The examiner can normally be reached from Monday to Thursday between 8:00 AM and 6:00 PM.  
If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Christine Behncke, can be reached at (571) 272-8103.  The fax telephone numbers for this group are either (571) 273-8300 or (703) 872-9326 (for official communications including After Final communications labeled “Box AF”).
Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/BENJAMIN S BRINDLEY/Primary Examiner, Art Unit 3697                                                                                                                                                                                                        September 9, 2021